Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered January 7, 2004, convicting him of attempted murder in the second degree (two counts), assault in the first degree (two counts), criminal use of a firearm in the first degree, and reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
*670Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not raised any nonfrivolous issues in his supplemental pro se brief. Schmidt, J.E, Krausman, Goldstein, Covello and Angiolillo, JJ., concur.